Citation Nr: 0934543	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  09-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a brain tumor. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in March 2007 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office in Honolulu, Hawaii (RO).  The Board notes 
that the August 2007 rating decision was adjudicated by the 
regional office in Seattle, Washington; however, the 
Honolulu, Hawaii, RO issued the decision.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2009; a transcript of that hearing 
is associated with the claims file.    

With respect to the Veteran's new and material claim, the 
Board notes that service connection for a brain tumor was 
originally denied in a June 1985 rating decision.  In a July 
2006 statement, the Veteran again claimed entitlement to 
service connection for such disorder and, in a March 2007 
letter, the RO informed the Veteran that he had been 
requested to submit new and material evidence in order to 
reopen his claim; however, as he had not submitted such 
evidence, his claim was denied.  Thereafter, the Veteran 
submitted another application to reopen his previously denied 
claim in March 2007, which was adjudicated in an August 2007 
rating decision, all within one year of the March 2007 
decision.  Moreover, the Veteran's notice of disagreement was 
received in November 2007, which is also within one year of 
the March 2007 decision.  Therefore, the Board finds the 
March 2007 decision is not final and the issue of whether new 
and material evidence has been received in order to reopen a 
claim of entitlement to service connection for a brain tumor 
is on appeal from the March 2007 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for prostate 
cancer and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 1985, the RO denied 
service connection for a brain tumor.

2.  Evidence added to the record since the final June 1985 RO 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a brain tumor.


CONCLUSIONS OF LAW

1.  The June 1985 RO decision that denied service connection 
for a brain tumor is final.  38 U.S.C. § 4005(c) (1982) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a brain 
tumor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

Relevant to the claim decided herein, a November 2006 letter, 
sent prior to the initial unfavorable March 2007 decision, 
advised the Veteran that his claim was previously denied in a 
June 1985 rating decision because a brain tumor was not shown 
by the evidence of record.  Additionally, a February 2009 
letter, sent after the initial decision, again advised the 
Veteran that his claim for service connection for a brain 
tumor was previously denied in a June 1985 rating decision 
because the evidence failed to show a current brain tumor or 
brain abnormality related to military service.  Both letters 
informed the Veteran of the need to submit new and material 
evidence in order to reopen his claim and provided him with 
the definition of new and material evidence as well as the 
information and evidence necessary to substantiate his 
underlying service connection claim.  As such, the Board 
finds that the November 2006 and February 2009 letters 
satisfied VA's duty to notify under Kent, supra.  
Additionally, such letters, as well as an April 2007 letter, 
advised the Veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA as well as the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

The Board notes that the April 2007 and February 2009 letters 
were issued after the initial March 2007 decision.  With 
respect to the April 2007 letter, the Veteran's claim was 
readjudicated in the August 2007 rating decision and January 
2009 statement of the case such that the timing defect has 
been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim).  Pertinent to the February 2009 
letter, the Veteran's claim was not readjudicated by the AOJ 
subsequent to the issuance of such letter; however, he did 
not submit any additional evidence relevant to his claim 
after the letter was sent to him.  Moreover, at the Veteran's 
July 2009 Board hearing, he indicated that he had not 
received any treatment after service for his claimed brain 
tumor.  Therefore, the failure by the AOJ to conduct a 
readjudication subsequent to the issuance of the February 
2009 VCAA letter is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See generally Medrano v. Nicholson, 21 Vet. 
App. 165 (2007).  Therefore, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
Veteran has been prejudiced thereby).  

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the Veteran. 

Relevant to the duty to assist, service treatment records 
have been obtained and considered.  VA has attempted to 
obtain all identified records relevant to the claim and the 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  In this 
regard, the Board notes that the AOJ attempted to obtain 
treatment records from the Honolulu VA Medical Center; 
however, in a July 2007 document, the computer system for 
such facility indicated no activity for the Veteran.  
Moreover, as previously discussed, the Veteran indicated at 
his July 2009 Board hearing that he has not received any 
post-service treatment for his claimed brain tumor.

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
In the instant case, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claim of entitlement to service connection for a 
brain tumor is not reopened herein, there is no obligation on 
the part of VA to provide a medical examination or opinion in 
connection with his appeal.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At the Veteran's July 2009 Board hearing and in documents of 
record, he contends that he was diagnosed with and treated 
for a brain tumor in October 1962 while on active duty.  As 
such, he claims that service connection for a brain tumor is 
warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as malignant tumors, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision issued in June 1985, the RO denied 
service connection for a brain tumor.  The RO considered the 
Veteran's service treatment records and noted that, in 
October 1962 (which was misstated as October 1982 in the 
rating decision), the Veteran sought treatment for 
seasickness, which included symptoms of vertigo, tinnitus, 
and hearing loss.  The RO observed that, prior to evaluation, 
a brain tumor was apparently considered, but, after testing, 
the Veteran was diagnosed with conversion reaction, which was 
not shown at the time of his retirement.  Therefore, the RO 
denied service connection for a brain tumor on the basis that 
it was not shown by the evidence of record.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In June 1985, the Veteran was advised of the decision and his 
appellate rights.  No further communication relevant to this 
issue was received from the Veteran until July 2006, when VA 
received his application to reopen his claim of entitlement 
to service connection for a brain tumor.  Therefore, the June 
1985 rating decision is final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for a brain tumor in July 
2006, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in 
this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Since the final RO denial in June 1985, no competent evidence 
demonstrating a current diagnosis of a brain tumor or 
residuals thereof has been received.  In this regard, the 
Veteran has not identified any treatment for a brain tumor.  
In fact, at his July 2009 Board hearing, he denied any post-
service treatment for his claimed brain tumor and reported 
that no tumor has been removed.  

Rather, the Veteran claims that he was diagnosed with and 
treated for a brain tumor in October 1962 while on active 
duty.  Such contentions are duplicative of the Veteran's 
allegations that were of record at the time of the June 1985 
rating decision.  Moreover, while the Veteran is competent to 
testify as to observable symptomatology of an injury or 
illness as well as observable events, he is not competent or 
qualified, as a layperson, to render a diagnosis or an 
opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this 
regard, while the Veteran's service treatment records reflect 
that a brain tumor was considered as a possible diagnosis, 
examination revealed a diagnosis of psychoneurotic conversion 
reaction, which resolved without residual.  Moreover, as 
discussed previously, there is no evidence of post-service 
treatment for a brain tumor.  Therefore, the evidence 
received since the June 1985 rating decision is duplicative 
of that already of record at the time of the June 1985 rating 
decision and still fails to demonstrate a competent diagnosis 
of a brain tumor, or residuals thereof.  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the June 
1985 RO decision and does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for a brain tumor.  As such, the Board 
finds that the evidence received subsequent to the June 1985 
RO decision is not new and material and the requirements to 
reopen the claim of entitlement to service connection for a 
brain tumor have not been met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's new and material claim.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a brain tumor is denied. 


REMAND

At his July 2009 Board hearing and in documents of record, 
the Veteran contends that he is entitled to presumptive 
service connection for prostate cancer as he was exposed to 
herbicides when he visited Da Nang, Vietnam, in 1964.  
Additionally, he alleges that he was diagnosed with tinnitus 
while on active duty and was exposed to acoustic trauma as 
part of his military duties.  He further argues that such in-
service events resulted in current tinnitus in his right ear.  
Therefore, the Veteran claims that service connection for 
such disorders is warranted.  The Board finds that a remand 
is necessary in order to ensure compliance with due process 
considerations.  

Regarding the issue of entitlement to service connection for 
prostate cancer, the Board observes that the Veteran 
testified that he was treated for such disease and underwent 
surgery for removal of his prostate in 1998 by Dr. Tibor at 
Tripler Army Medical Center, located in Honolulu, Hawaii.  
These records are not contained in the claims file and, 
therefore, a remand is necessary to obtain outstanding, 
relevant records from such facility.

Additionally, the Veteran has testified that he visited Da 
Nang, Vietnam, while serving aboard the U.S.S. Tolovana AO 64 
in May 1964 when he went ashore on a Captain's Barge.  
Therefore, a remand is necessary in order to obtain the 
Veteran's service personnel records and to inquire of the 
relevant facility as to whether he visited or traveled to 
Vietnam. 

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, his service treatment records 
reflect complaints of seasickness with episodes of right-
sided tinnitus beginning in February 1962.  In October 1962, 
it was noted that such symptoms were accompanied by vertigo, 
right-sided hearing loss, blurred vision, and headaches.  
Such findings were determined to not be organic in nature and 
physical and neurological examinations were within normal 
limits.  In January 1963, he was diagnosed with 
psychoneurotic conversion reaction and right-sided hearing 
loss.  The remainder of the Veteran's service treatment 
records is negative for other complaints, diagnoses, or 
treatment referable to tinnitus.

Additionally, the Board finds that the Veteran's statements 
that he was exposed to excessive noise, to include electric 
chippers and ship maintenance during dry-docking, during his 
military service is competent and credible evidence of in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 
supra.

Moreover, the Veteran is competent to describe his current 
ringing in the right ear, i.e., tinnitus, as such disorder is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, in the instant 
case, the Veteran should be provided an examination to 
determine the nature and etiology of any current tinnitus, to 
include whether such is related to his in-service complaints 
of tinnitus and/or his noise exposure during active duty.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Take appropriate steps to obtain the 
Veteran's medical records pertaining to 
his prostate treatment and surgery in 
approximately 1998 by Dr. Tibor at Tripler 
Army Medical Center.  Requests for such 
federal records should continue either 
until the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and the federal facility 
should provide a negative response if 
records are not available.  

2.  The Veteran's complete service 
personnel records, to include any orders 
or travel documents, should be requested 
from the appropriate facility.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and any federal facility should provide a 
negative response if records are not 
available.

3.  The appropriate facility should be 
requested to indicate whether the Veteran 
visited or traveled to Vietnam.  

4.  The Veteran should be afforded a VA 
audiological examination.  The examiner 
should review the claims file.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  The examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the Veteran's current tinnitus is 
causally related to his in-service 
complaints of tinnitus, his in-service 
noise exposure, or is otherwise the result 
of any incident during such service.  The 
rationale for any opinion offered should 
be provided.  

5.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


